 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDProduction Workers' Union Local No. 10,AFL-CIOandBlock and Company,Inc.Case 13-CB-1150924 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 14 April 1987 Administrative Law JudgeLowell Goerlich issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed cross-exceptions, asupporting brief, and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, ProductionWorkers' Union Local No. 10, AFL-CIO, its offi-cers,agents,and representatives, shall take theaction set forth in the Order.iThe General Counselhas excepted to some of the judge's credibilityfindingsThe Board's establishedpolicy isnot to overrule an administra-tive law judge's credibilityresolutions unlessthe clear preponderance ofall the relevantevidence convinces us that they are incorrectStandardDryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefullyexamined therecordand findno basis for re-versingthe findingsThe Respondenthas excepted to the judge's finding that it admittedJoe Silvia, Nicky Ehlem, Nancy Mattson, Sidronio Arellano,MaximinoBonilla, Pascual Delgado, Magdalano Dominguez,Tony Martinez, Clau-dino Trinidad, and JavierHernandezwereits agentswithinthe meaningof Sec 2(13) of the ActWe find meritin this exception The record andexhibits reflect that the Respondent amended its answer to the complaintat the time of the hearing and admittedonly the agency status of GusCaravelli,SteveTorello, and Gladys Rivenburgh This inadvertent errorby the judge, however,does notaffectthe resultJulieHughes, Esq.,andMarting Barr, Esq.,for the Gener-alCounsel.David Matthews, Esq.,of Chicago,Illinois,for the Re-spondent.Ralph E.Brown,Esq.,of Chicago,Illinois,for the Charg-ing Party.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge. Theoriginal charge filed by Block and Company, Inc. wasserved on Production Workers' Union Local No. 10,AFL-CIO (the Respondent or the Union), by certifiedmail on 2 October 1986. A complaint and notice of hear-ing was issued 10 November 1986. The original answerto the complaint was filed on 21 November 1986 and theoriginal amended answer to the complaint was filed on 4February 1987. On 5 February 1987 an amended chargewas filed by Block and Company, Inc. An amendment tothe complaint was allowed at the hearing.The complaint, as amended among other things, al-leges that the Respondent during a strike against Blockand Company violated Section 8(b)(1)(A) of the NationalLabor Relations Act (the Act).The case came on for hearing in Chicago, Illinois, on10 and 11 February 1987. Each party was afforded a fullopportunity to be heard, to call, to examine and cross-examine witnesses, to argue orally on the record, tosubmit proposed findings of fact and conclusions, and tofile briefs.All briefs have been carefully considered.On the entire record in this case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT,' CONCLUSIONS, AND REASONSTHEREFOR1.THE BUSINESSOF THE EMPLOYING ENTERPRISEAt all timesmaterial,theEmployer, a corporationwith an office and place of business in Wheeling,Illinois(theEmployer's facility), has been engaged in the pro-duction, warehousing, and sale of office supplies. Duringthe pastcalendar or fiscal year, a representative period,the Employer, in the course and conduct of itsbusinessoperations described above, sold and shipped from its Il-linoisfacility products, goods, and matrerials valued inexcess of $50,000 directly to points outside the State ofIllinois.The Employer is now, and has beenat all timesmaterial,an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.2H. THE LABOR ORGANIZATION INVOLVEDThe Union is now, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESFirst:The Respondent has admitted the followingfacts:At all times material,the following named personshave occupied the positions set forth opposite their re-spective names, and are now, and have been at all timesiThe facts found here are based on the record as a whole and theobservation of the witnesses The credibility resolutions have been de-rived from a review of the entiretestimonialrecord and exhibits, withdue regardto the logic of probability, the demeanor of the witnesses, andthe teaching ofNLRB v Walton Mfg Co,369 U S 404, 408 (1962) Asto those witnesses testifying in contradiction to the findings, their testi-mony has been discredited either as having been in conflict with the testi-mony of credible witnesses or because it was in and of itself incredibleand unworthy of beliefAll testimony has been reviewed and weighed in the light of the entirerecordNo testimony has been pretermitted2Admitted by the Respondent285 NLRB No. 68 PRODUCTION WORKERS LOCAL 10 (BLOCK & CO.)383material,agents of the Respondent within themeaning ofSection 2(13) of the Act:Steve Torello--Business AgentGus Caravelli-Business AgentGladys Rivenburgh-StewardEusebio Mena-Assistant Steward and Member ofNegotiating CommitteeJoe Silvia-Member of Negotiating CommitteeNicky Ehlem-Member of Negotiating CommitteeNancy Mattson-PicketSidronio Arellano-Pick el.Maxirnino Bonilla-PicketPascual Delgado-PicketMagdalano Dominguez- (PicketTony Martinez-PicketClaudino Trinidad-PicketJavier Hernandez-PicketSince 8 July 1986, and continuing to date, the Re-spondent has engaged in, authorized, sanctioned, and/ordirected its members to engage in, a work stoppage andpicketing at or in the vicinity if the Employer's facility.Second:The evidence offered:A. The Union MeetingsGeneralCounsel'switnessNancy Flores, a non-striker,3 testified that prior to the strike she attended aunion meeting at which Torello advised employees:He said that they could-the people could sneak upon different truck companies, crossing over andmaking delivery and they had cut tires or anythingthey care to do, just don't get caught doing it. Andfor the peoplecrossing,likemyself who came towork everyday, that once we got off the companyproperty, they could do as they pleased. Just don'tget caught.On cross-examination Flores added that Torello toldemployees "[t]hat they could sneak up and out the tireswhen they were backing in, or they could make threat-ening phone calls to the companies, but don't get caughtdoing it." Mario Flores, Nancy's husband, who also -wasa nonstriker, testified that he did not hear Torello referto "slashingtires" at any union meeting.Steve Torello testified he told employeesat a unionmeeting that "we didn't want .any violence out there." Inregard to replacements, employees were told "[a]s foxstopping them from crossing the picketline, all we coulddo is talk to them.... [T]he best we could do is talk tothese people, talk to the truck drivers. We cannot phys-ically stop them from crossing the picket line." Torellotestified that he told employees "we could talk to themand if they want to cross after we talk to them, theycross." Torello did not deny, however, that employeeson the picket line called those who crossed the picketline "scabs," "mother fuckers," and "sonsof bitches."Gladys Rivenburgh, chief steward and strike captain,testified that the union officials told employees "theywarned us, they didn't want guns, any knives, sticks,3The strikewas still inprogress at the time of the hearing.eggsor anything done at the strike-on the strike be-cause we would get thrown off line. They didn't wantanyviolencewhatsoever."Rivenburgh specificallydenied that she had heard at any of theunion meetingsunionofficials state, "We can't do anything to the peopleat the property, but once they leave the property, thenwe can do something," or "the delivery trucks' tires canbe slashed, we can sneak up on them and slash tires."She further testified that she had not heard at any unionmeeting reference to tire slashing or breaking wind-shields, and that union officials had told the employeesthat "they did not want any violence' .... We have tokeep moving on the line."B. Picket Line ActivityRobert Preston, director of plant operations, testifiedthat November 1986 picket line activity has been as fol-lows: "The activity presentlyis signsbeing placed at thedriveways and the pickets are sitting in cars across thestreet."Preston further testified, "At the beginning ofthe strike there were, I would say, a maximum of 48,maybe 50 people. They were walking up alongside of thebuilding, down the public right-of-way. They had signsout.They were wearing vests. That diminished downafter I'd say two months, ' three months, to maybe 35people." Preston further testified: "I would say duringthe second or third week of the strike, somewhere in thattime frame,they had a pile of rocks on the southeastcorner where loading dock, shipping and receiving docksare.The pickets were carrying rocks and they were thesizeof league balls on up to a baseball. They were walk-ing in front of the driveway, pacing back and forth, andthey were throwing them up like a juggler."4Torello was among thoseseencarrying a rock. Ac-cording to Preston and Jagdish Tripathi, company con-troller, the rock carrying continued-for around 2 weeksafter which the piled rocks disappeared.Preston complained to the police who were present atthe picket line about the rock carrying. The police ad-vised Preston that"[a]s long asthey physically did notdamageany property, they weren't going to do anythingabout it, or injure someone."Rivenburgh admitted off-colorlanguagewas used onthe picket line and employees going through the picketline were referred to as "scabs."5C. Accosting Trucks Crossing the Picket LineMichael Donald McCabe, an employee of H. DiamondIron and Metal Scrap Company, drove a truck to theRespondent's premises in July in order to load it withscrap.When McCabe approached the premises, a picketexplained to him why they were picketing and "would[he] please not cross their picket line." McCabe respond-ed that he .would not honor the picket line and then pro-ceeded about his business. McCabe noticed a man (Tor-4Union witnesses admitted the rock-carrying incidents.5 Scab is defined inThe New American Heritage Dictionary of the Eng-lishLanguage, New College Edition,as follows-4 Informal.(a)A workerwho refuses membership in a labor organi-zation (b) an employee who works while others are on strike (c) alow or contemptible person. 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDello)writing "something on a pad of paper." Thereafter,McCabe saw him "at the end of the driveway at thestreet with his hands in the air, like so, with a rock in hisright hand . . . [m]aybe the size of a baseball."s Theman was "probably 40, 50 feet" removed from McCabe.McCabe has had no problem crossing the picket linesince this incident.Preston relates another truck incident that occurredduring the first week of the strike. Torello jumped onthe running board of an Intermodial truck as it crossedthe picket line. The police intervened and as Torello left,Preston quotes him as saying to the truckdriver "Youfucker, we'll get even with you."7 According to Preston,addressing him, Torello called him a "mother fucker,"and remarked, "You sleep with your mother.... You'reno better than the scabs over there." In Preston's opinionTorello was "very emotional."D. Alleged Automobile DamageOn 8 July 1986, according to Loeuth Seng, someoneon the picket line told her that "if she continue[s] towork, Mr. Block would take her car away." During the.night of 9 July 1986 at 9 o'clock "somebody" cut thetwo left tires on Seng's car. Seng did not recognize theculprit or culprits.According to Cacio Roman, when he left his house on14 July 1986, he saw "the windows of both cars werebroken. And also the tires of [his] car." (Three tires weretorn.)Further testifying,Roman said that when he ap-proached the picket line that same day "they" remarked,"Dad, where's your car, where is your car?" "They" re-ferred to Teresa, some Cambodians, Wotha and Droka,and "other ones."Mario Flores testified that when he walked throughthe picket line around the second day of the strike"[t]hey say mother fucker" and said, "but they didn't say[it]directly to me. Everybody was coming, leaving atnight." "They say that we slash the tires and break thewindshields." "The first one was Joe Silvia and followedby the group." "They say it all together." It was repeat-ed for about 3 days. Flores claimed Torello was presentin the group. "They say that we slash the tires and breakthewindshields" of "[t]he ones who cross the picketline."Flores testifying further said that on 14 July 1986, hediscovered "the windshield broke, and it was a rock ontop of the car" and four "slashed" tires on one car andtwo "slashed" tires on another car. When Flores arrivedat the picket line he testified that Terry Romerez calledhim a "cheater."Flore's affidavits did not reveal that he had beenthreatened with damage to his car.Nancy Flores, wife of Mario Flores, testified thatwhen she went through the picket line, approximatelythe first week of the strike, strikers called her a "goddamn scab" and that Nancy Mattson told her she should"watch" her new car, "that she knew where [she] lived."Standing with Mattson were Gladys Rivenburgh, TerryRomerez, and Joe Silvia. As to her new car Flores testi-fied, "I had scratches made on my back door" a coupleof days after. That night when she arrived home she dis-covered the scratch. If the scratch had occurred whileFlores was at work, the car, parked near the dock, 30feet from the picket line, would have been in full view ofthe security guards and also (for some of the time) thepolice.E. Doorbell IncidentHose Antonio Sugranes, who was employed by theRespondent 16 July 1986, and headed the decertificationmovement," was called as a witness by the GeneralCounsel and his testimony can be summarized as follows:On 24 January 1987, around midnight someone rangSugranes' doorbell.When Sugranes answered no one re-sponded. The doorbell rang two more times without re-sponses after which Sugranes dressed and went outside,but found nobody. Sugranes went off to the police sta-tion.His wife was scared and cried.On 4 February 1987 Sugranes discovered two flat tireson his car. "I got real mad." The air had been releasedfrom the tires. After he had changed his tires he discov-ered an envelope on the windshield on the driver's side."[I]t says I would be sorry." Sugranes went to the policestation and filed a complaint. His wife "started cryingagain, she got scared."Sugranes testified that he had never heard any picket"threaten to damage anybody's car, yours or anybodyelse."F. Conclusions and ReasonsThereforDemeanor having been considered,I do not find thatthe General Counsel has produced sufficient credible evi-dence or evidence of sufficient probative weight to sus-tain the allegations of her complaint except for the rock-handling incidents, which were admitted.In this respecttheGeneral Counsel has not established that the Re-spondentwas responsible for the incidents connectedwith automobile damage. I do not believe the testimonyof Flores and other General Counsel witnesses that ap-pears to me to have been tailored to involve the Re-spondent in such conduct.9Moreover,I cannot believethat the Union's representatives were so unsophisticatedand stupid as to have laid the Union open to liability bythe remarks which were attributed to them.Moreover, Ibelieve the Respondent's witnesses when they testifiedthat they did not encourage strike misconduct.Addition-ally theGeneral Counsel's case is not supported by validin Ferences. For instance it does not follow that becausenonstrikers were addressed as "scabs," "mother fuckers,""cheaters," and "sons of bitches," "if she continues towork,Mr. Block would take her car away,""Dad,where'syourcar,"and a doorbell was rung without re-6 Preston testified, in respect to the H Diamond truck incident, that he8A decertification election was held on 28 January 1987saw Torello on its running board with a rock Tripaths testimony was the9The omission from Mario Flore's affidavit was not of a kind thatsamecould ordinarily be attributed to an oversight or to the interviewer's fail-sTorello denied that he had uttered his remarkure to place the appropriate question. PRODUCTION WORKERS LOCAL 10 (BLOCK & CO)385sponse, the Union wasresponsiblefor the nonstriker'sdamage to their automobiles.Nor does it follow that if astriker said to a nonstriker that she should"watch" hernew car because"she knew where she lived,"that theUnion was responsible for a scratch on the back,door ofher car parked adjacent to the Employer's dock in viewof security guards.CONCLUSIONS OF LAW1.The Employeris anemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand it will effectuate the purposes of the Act for jurisdic-tion to be exercised here.2.The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By handling rocks in such a manner on the picketline asto give the impression that they might be used asa deterrent to employees or others who crossed thepicket line, the Respondent violated Section 8(b)(1)(A) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tainunfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.On these findings of fact and conclusions of law 'andon the entire record, I issue the following recommend-ed10(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its office in Wheeling, Illinois, copies of theattached notice marked "Appendix."11 Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-sectuive days in conspicuous places oncluding all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in this decision.I I If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELAITONS BOARDAn Agency of the United States GovernmentORDERThe Respondent,ProductionWorkers' Union LocalNo. 10, AFL-CIO, its officers,agents, and representa-tives, shall1.Cease and desist from(a)Handling rocks on the picket line adjacent to theEmployer's premises in such a manner as to' give the im-pression to employees and others who desire to cross thepicket line that the rocks may be used as a deterrent totheir crossing.10 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, recommended Ordershall, as provided in Sec. 102.48 of the Rules, be adopted by the Boardand all objections to them shall be deemed waived for all purposes.The National Labor Relations Board has found thatwe violated the National Labor Relations Act and hasordered us to,post and abide by this notice.WE WILL NOT handle rocks on the picket line adjacentto premises of Block and Company, Inc. in such amanner as to give the impression to employees or otherswho desire to cross the picket line that the rocks may beused as a deterrent to their crossing.WE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the Act.PRODUCTIONWORKERS'LOCAL No. 10,AFL-CIO